DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
The claim objections have been withdrawn in view of the claim amendment. 

Response to Arguments
Applicant's arguments filed 08/23/22 have been fully considered. Although there might be differences between Applicant’s invention and the cited prior art, the current claims have not successfully captured these differences to render the claims clearly distinguishable from the cited prior art as explained in more detail below.
In response to Applicant’s argument on pages 7-8 of Remarks, Examiner acknowledged Applicant’s perspective but these claims are still not allowable because (a) the new claims do not have the same scope as the previous claim 11 (note that the new claims do not include all of the limitations previously recited in the independent claims and the previous claim 11 was objected to based on all of the limitations as a whole) and (b) in view of the new ground of rejection presented below.

Claim Objections
Claims --21, 28, 30, 38 and 40 are objected to because of the following informalities:  
“if” in lines 8, 10 of claim 21, lines 11, 13 of claim 30 should read “in response to determining”.
“for each successfully authenticated action value” in line 2 of claims 30 and 40 should read “for each of the action values successfully authenticated”.
“the password” in last line of claims 28 and 38 should read “the inputted password”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21, 22, 24, 26-29, 31, 32, 34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Imura (US 20070011466) and further in view of Hrybyk (US 20140101752).

Claim 21, Rudenko discloses A computer-implemented method (e.g. ¶55) comprising: 
receiving, as part of an authentication procedure to identify a user, data comprising a vector encapsulating a vectorization of various action values forming part of a biometric sequence, the biometric sequence being generated by the user interacting with at least one input device (e.g. figs. 6-7,  ¶41, 47, 56:  Still referring to FIG. 11, and with continuing reference to FIG. 1-FIG. 5, the method 1100 may commence at step 1110, when the communication module 510 of the authentication system 130 receives 3D user-gesture data. As described above, the 3D user-gesture data can be derived from a series of snapshots or images captured by the sensor 115. In an example implementation, 3D user-gesture data is represented by a feature vector associated with the entire hand gesture made by a user) according to a desired biometric sequence; (e.g. ¶56: one or more pre-store reference feature vectors (being stored in the storage memory 540, for example), which relate to various pre-validated users and their corresponding gestures.)
authenticating, using the received data and at least one machine learning model trained using empirically derived historical data generated by a plurality of user-generated biometric sequences, the user if an output of the at least one machine learning model for each of the action values is above a threshold. (e.g. ¶56-57, 63: At operation 1120, the analyzing module 520 applies one or more machine learning algorithms to determine similarity between the 3D user-gesture data and one or more reference gestures. For example, the feature vector can be consequently compared to one or more pre-store reference feature vectors (being stored in the storage memory 540, for example), which relate to various pre-validated users and their corresponding gestures. The similarity can be characterized by a similarity value, which may be as simple as a difference vector between the feature vector and the most similar reference feature vector…Still referring to FIG. 11, at step 1130, the authentication module 530 makes a corresponding authentication decision based on the similarity determination at the operation 1120. For example, if the similarity is higher than a predetermined threshold, a positive authentication decision can be made…Referring to FIG. 14, a further embodiment provides for a method 1400 for training a machine learning algorithm upon receipt of 3D user-gesture data and processing thereof…each time the particular user goes through the authorization procedure as described herein, the machine learning algorithms used may be trained, thereby increasing the accuracy of the authentication methods) 
Rudenko does not appear to explicitly disclose but Imura discloses providing access to a biometric cryptographic key if the received data is successfully authenticated, the biometric cryptographic key being programmatically generated. (e.g. fig. 2, ¶32, 47, 57-58: If the CPU 24 determines in Step S2 that the generated biometric parameter coincides with the biometric parameter registered in advance in the EEPROM 23, the CPU 24 determines that the user who provides the biometric information is authorized as the user of the mobile telephone…in the encryption of the PIN, the biometric parameter stored in the EEPROM 23 is used as the encryption key to encrypt the PIN input by the user)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Imura into the invention of Rudenko for the purpose of preventing unauthorized access to the encryption key (Imura, ¶46).
Although Rundeko-Imura discloses the biometric cryptographic key is programmatically generated (see above), the combination does not appear to explicitly disclose but Hrybyk discloses based on one or more attributes of a computing device used to execute the desired biometric sequence. (e.g. figs. 6-7 e.g. ¶75: a key is generated based on the repeatable gesture. In an example, the gesture engine 530 is trained based on the multiple inputs of the gesture to generate an invariant key in response to the inputs of the gestures).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hrybyk into the invention of Rudenko-Imura for the purpose of generating an invariant key in response to the inputs of the gestures (Krybyk, ¶75).

Claim 22, Rudenko-Imura-Hrybyk discloses The method of claim 21, wherein the desired biometric sequence is pre-defined. (Rudenko, e.g. ¶42, 56)

Claim 24, Rudenko-Imura-Hrybyk discloses The method of claim 21 further comprising: receiving, as part of a training process prior to the authentication procedure, training data forming at least a part of the empirically derived historical data. (Rudenko, e.g. fig. 14, ¶63). 

Claim 26, Rudenko-Imura-Hrybyk discloses The method of claim 21, wherein the at least one machine learning model comprises a model utilizing at least one of: supervised learning, unsupervised learning, semi-supervised learning, or reinforcement learning. (Rudenko, e.g. ¶63)

Claim 27, Rudenko-Imura-Hrybyk discloses The method of claim 21, wherein the at least one machine learning model comprises one or more of: random forests, nearest neighbor models, naive Bayes, decision trees, linear regression models, support vector machines (SVM), neural networks, k-means clustering, Bayesian methods, statistical methods, bootstrap models, Q-learning models, temporal difference (TD) models, or deep adversarial networks. (Rudenko, e.g. ¶11, 56)

Claim 28, Rudenko-Imura-Hrybyk discloses The method of claim 21 further comprising: providing, in a graphical user interface presented to the user, a prompt to provide an alphanumeric password; receiving, via the graphical user interface, user-generated input comprising an inputted alphanumeric password; (Imura, e.g. ¶51-52) NAI-1503186789v120Attorney Docket No. 14216-121-999/261609-999121locally encrypting the password using the biometric cryptographic key.  (Imura, e.g. ¶57-58)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Imura into the invention of Rudenko-Imura-Hrybyk for the purpose of generating a biometric encrypted PIN for storing thereby protecting the PIN from authorized access (Imura, ¶59).

Claim 29, Rudenko-Imura-Hrybyk discloses The method of claim 21 further comprising: decrypting a locally stored domain password using the biometric cryptographic key. (Imura, e.g. ¶67: decrypt and reproduce the encrypted PIN by decrypting the biometric encrypted PIN stored in the EEPROM 23 by using the biometric parameter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Imura into the invention of Rudenko-Imura-Hrybyk for the purpose of utilizing the decrypted and reproduced PIN (Imura, ¶67).

Claims 31, 32, 34, 36-39, these claims are rejected for similar reasons as in claims 21, 22, 24, 26-29.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Imura (US 20070011466) in view of Hrybyk (US 20140101752) and further in view of Kratz (US 9355236).

Claim 23, Rudenko-Imura-Rhybyk discloses The method of claim 21 (see above) and does not appear to explicitly disclose but Kratz discloses the desired biometric sequence is dynamically generated using at least one biometric sequence generation machine learning model. (Kratz, e.g. col. 2, ll. 59-62, col. 3, ll. 30-41). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kratz into the invention of Rudenko-Imura-Rhybyk for the purpose of coping with temporal variations in gesture entry (Kratz, col. 3, ll. 32).

Claim 33, this claim is rejected for similar reasons as in claim 23.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Imura (US 20070011466) in view of Hrybyk (US 20140101752) and further in view of Myers (US 20160162676).

Claim 25, Rudenko-Imura-Rhybyk discloses The method of claim 21 (see above) and does not appear to explicitly disclose but Myers discloses wherein the authenticating further comprises initially determining whether the user correctly completed the desired biometric sequence (e.g. ¶23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Myers into the invention of Rudenko-Imura-Rhybyk for the purpose of ensuring that a complete and correct security gesture has been provided before validating the security gesture (Myers, ¶23).

Claim 35, this claim is rejected for similar reasons as in claim 25.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Imura (US 20070011466) in view of Hrybyk (US 20140101752) and further in view of McDonnell (US 9165159).

Claim 30, Rudenko-Imura-Rhybyk discloses The system of claim 21, (see above) and does not appear to explicitly disclose but McDonnell discloses providing, for each successfully authenticated action value, a corresponding portion of the biometric cryptographic key; (e.g. col. 1, ll. 60-63, col. 2, ll. 46-54) and  NAI-1503186789v121Attorney Docket No. 14216-121-999/261609-999121concatenating the portions of the biometric cryptographic key to result in a final biometric cryptographic key.  (e.g. col. 1, ll. 64-65)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McDonnell into the invention of Rudenko-Imura-Rhybyk for the purpose of generating an encryption key that is relatively complex, and thus relatively secure (e.g., difficult to guess by an unauthorized party) (McDonnell, col. 2, ll. 56-58).

Claim 40, this claim is rejected for similar reasons as in claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20130113723 discloses an unlocking method prompting the user to perform a simultaneous action at different predefined positions on the screen. For example, the terminal displays a grid on which the user must position his or her fingers. The terminal is unlocked when the fingers are correctly placed on the prestored positions.


US 20130343616 discloses biometrics based method and systems for user authentication that comprise calculating one or more similarity values based upon the result of comparison of the first set of sub-vectors and the second set of sub-vectors. Determining similarity between the feature vector and the set of reference feature vectors may comprise comparing the one or more similarity values with a threshold, wherein the threshold is a predetermined tunable parameter. Determining similarity between the feature vector and the set of reference feature vectors may comprise applying one or more machine learning algorithms, wherein the machine learning algorithms comprising one or more of the following: neural networks based algorithms, Support Vector Machine (SVM) algorithms, and k-nearest neighbor (k-NN) algorithms. In various embodiments, the method may further comprise training the at least one machine learning algorithm each time the input is received and the user is authenticated. The method may also comprise updating the set of reference feature vectors associated with the user each time the input is received and the user is authenticated.

US 9355236 discloses during enrollment, a user is prompted to enter multiple gesture samples of a self-chosen authentication gesture…Some implementations use the gesture samples as input to a machine learning classifier, such as logistic regression, a Support Vector Machine (SVM), a Hidden Markov Model (HMM), or a neural network. In these cases, a "distance" function can be defined as a model cost function, which effectively estimates the probability that a performed gesture matches the model constructed from the sample gestures…a machine learning model is constructed from standardized gesture samples…Once a model is constructed, each performed gesture is compared against the model to estimate the probability that it matches. If the probability exceeds a threshold value, the performed gesture is designated as a match.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436